Citation Nr: 1703517	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-37 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss on an extraschedular basis. 

2.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at a March 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a December 2012 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Board also denied referral for consideration of an extraschedular rating for bilateral hearing loss and remanded the issue of entitlement to TDIU. 

The Veteran appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims.  In a July 2014 Memorandum Decision, the Court set aside the portions of the Board's December 2012 decision that determined that referral of the Veteran's claim for an extra-schedular rating was not warranted.  The July 2014 decision did not disturb the Board's findings regarding the schedular rating of bilateral hearing loss disability.

An April 2015 RO rating decision assigned a 10 percent rating for bilateral hearing loss disability, effective April 7, 2015.  However, the claim for extraschedular rating for bilateral hearing loss disability remains before the Board.

In addition, a February 2015 Board decision referred a claim for service connection for a psychiatric disability to the Agency of Original Jurisdiction (AOJ).  It does not appear that claim has been adjudicated.  Therefore, that claim is again referred to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A preponderance of the competent and credible evidence of record indicates that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.

2.  A preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral hearing loss on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for bilateral hearing loss.  The claim for TDIU has been a component of his claim for a higher initial disability rating.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering additional notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify has been satisfied.

The record also shows that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service medical records and service personnel records are of record, as are post-service VA treatment records and records from the Social Security Administration (SSA). 

VA's duty to assist also includes providing a Veteran a VA examination when warranted.  When VA provide a an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent VA examinations in October 2008, June 2011, and April 2015.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examiners specifically set forth the functional effects of the Veteran's hearing disability, including potential adverse effects on occupational functioning due to communication problems, and no effects on activities of daily living.  The Board finds that is sufficient to comply with the duty to assist and the examinations are adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  The case was referred to the Director of the Compensation Service for a decision regarding entitlement to an extraschedular rating for bilateral hearing loss and extraschedular entitlement to a TDIU.  In August 2016, the Director issued a decision.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Hearing Loss on Extraschedular Basis

A July 2014 Court Memorandum Decision did not disturb the Board's findings regarding the schedular rating of the bilateral hearing loss disability.  Thus, it is the issue of entitlement to an extraschedular rating for bilateral hearing loss that is before the Board.

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

The Veteran, in written statements and testimony before the Board, reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech, especially when background noise was present.  He also reports difficulty localizing sound. 

At an October 2008 VA audiological examination, the Veteran complained of trouble comprehending conversational speech, especially in the presence of background noise.  He also complained of difficulty localizing sound and bilateral tinnitus of uncertain onset.

The Veteran attended a VA audiological consultation in November 2008, at which time hearing aids were ordered.

At a June 2011 VA audiological examination, the Veteran complained of sensorineural hearing loss and tinnitus.  The examiner diagnosed bilateral mild-to-profound sensorineural hearing loss and noted significant effects on occupational functioning in the form of decreased concentration and hearing difficulty.  The examiner noted no effects on activities of daily living.  The examiner further found that, based on the Veteran's hearing loss, including speech discrimination scores, his ability to communicate effectively would be restricted, especially in employment settings where excessive background noise was a factor.  The examiner further noted that impaired communication could result in a difficult work environment that affected performance and productivity, and that a lack of communication could increase the risk of accidents in the workplace and compromise the safety of all employees.

At an April 2015 VA audiological examination, the Veteran reported that he could not hear some people's voices, and he could not locate sound.  The examiner opined that based on the Veteran's hearing loss and speech discrimination scores, the Veteran would experience impaired communication, even with amplification.  The examiner stated that impaired communication affected the ability for the Veteran to communicate with co-workers, the public, and supervisors; and that any hindrance in the ability to communicate could interfere with the efficiency and accuracy of communication exchanges.

In August 2016, the extraschedular issue was referred to the Director of Compensation Purposes for consideration.

In an August 2016 decision, the Director found that entitlement to an extraschedular rating was not warranted.  The Director reviewed and commented on the Veteran's treatment records, examination reports, and work history.  The Director found that the evidentiary record failed to demonstrate an exceptional disability pattern for the service-connected bilateral hearing loss that rendered application of the regular rating criteria as impractical.  The Director noted that although the ratings for hearing loss are predicated upon a mechanical rating formula, symptomatology such as impaired communication are obviously contemplated by the regular rating criteria, which is based upon decibel losses and speech discrimination.  The Director determined that the Veteran's impaired communication was consistent with what would be expected with the extent of decibel losses and speech discrimination shown by the clinical evidence, and the assigned evaluations for hearing loss were appropriately reflective of the regular rating criteria.  The Director concluded that no exceptional disability was shown to warrant assigning an extra-schedular evaluation.

The Board finds that the Director's opinion contains a statement of reasons or bases and is supported by the overall evidence.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).  The Director cited to the relevant regulatory provisions and explained the rationale for concluding that an extraschedular rating was not warranted.  Therefore, that decision is reviewable by the Board de novo.

The Board finds that the functional effects of the Veteran's hearing loss, including difficulty hearing other people and poor social interactions, are contemplated by the schedular criteria because they describe consequences of decreased hearing ability.  The Board also observes that the effects of his hearing loss have been described by the VA examiner as difficulty hearing others and impaired communication.  Those effects are also contemplated by the schedular evaluation because they are also consequences of decreased hearing ability.  The Board does not find any symptomatology described due to the hearing loss disability that is not contemplated by the rating schedule which assigns ratings based on decreased hearing ability.  VA examiners have indicated that the Veteran's hearing loss results in impaired communication, there is no evidence that there are any periods when the Veteran's hearing loss would have prevented him from performing occupational tasks.  Therefore, the Board finds that the Veteran's symptomatology is contemplated by the rating criteria which are adequate to rate the disability.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities does not capture all the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Board notes that the Veteran is also service-connected for tinnitus rated as 10 percent disabling throughout the appeal period.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  The Board finds that the preponderance of the evidence is against the assignment of an extraschedular rating because the evidence does not show symptomatology due to hearing loss or in combination with tinnitus that is not contemplated by the rating schedule.  Mittleider v. West, 11 Vet. App. 181 (1998), Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Therefore, the Board finds that the evidence is against a finding that the hearing loss disability causes average impairment of earning capacity beyond the ratings currently in effect, and an extraschedular rating for bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).  The Board finds that the preponderance of the evidence is against the claim of entitlement to an increased rating for service-connected bilateral hearing loss on an extraschedular basis, and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016) Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In a December 2012 decision, the Board found that an implied TDIU claim was part of the claim for increased rating for bilateral hearing loss, and the Board took jurisdiction over that issue.

The Veteran's current service-connected disabilities are bilateral hearing loss, rated 10 percent; and tinnitus, rated 10 percent.  The combined service-connected disability rating is 20 percent.  Thus, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2016).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a) (2016), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016).

In this case, the Board previously remanded the Veteran's TDIU claim so that it could be referred to the Director of Compensation Service for extraschedular consideration.

In August 2016, the Director of Compensation Service issued a decision that found that the evidence did not demonstrate that the Veteran was unable to secure and follow substantially gainful employment as the result of his service-connected disabilities.  The Director found that although the Veteran would be expected to demonstrate some functional loss and corresponding economic impairment as the result of the service-connected auditory disabilities, the record did not show that the Veteran was made unemployable by the hearing loss and tinnitus.  The impairment due to the auditory disabilities was clearly acknowledged, and the Director stated that the Veteran was appropriately rated 20 percent disabling.  However, the Director did not find that the hearing loss and tinnitus disabilities precluded substantially gainful activity. 

Although the Board may not in the first instance award TDIU pursuant to 38 C.F.R. § 4.16(b), the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233 (2016).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran is entitled to a TDIU.

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and to TDIU under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  That means that the Board should take into account the veteran's specific circumstances including his disabilities, education, and employment history when determining if he is unable to work.

The extraschedular considerations under 38 C.F.R. § 3.321(b)(1) were discussed above.

VA treatment records from May 2009 show that the Veteran last worked for in manufacturing, having retired around 2001 or 2002 at the age of 61.  Previously, he had worked as a coal miner for 26 years.

In June 2011, a VA audiology examiner commented that the Veteran's hearing loss and tinnitus significantly affected the Veteran due to decreased concentration and hearing difficulty.  The auditory disabilities were deemed to have no effect upon usual daily activities.  The examiner further commented that, even with amplification, the veteran's ability to work effectively in physical and sedentary employment settings would be significantly affected.  The examiner stated that based upon the hearing loss, including speech discrimination scores, the Veteran's ability to communicate effectively would be restricted, especially in employment settings where excessive background noise is a factor.

In April 2015, a VA audiology examiner commented that the Veteran would experience impaired communication, even with amplification.  The Veteran's tinnitus was not deemed to impact the ordinary conditions of life, to include work.  The examiner commented that impaired communication would affect the Veteran's ability to communicate with co-workers, the public, and supervisors.  It was further noted that the hindrance in the ability to communicate may influence the compensation that a person receives or whether they can even have a job.  The examiner indicated that impaired communication can result in a difficult working environment.

After reviewing the entire record, the Board concludes that entitlement to a TDIU is not warranted.  The most probative evidence of record shows that, solely considering the Veteran's service-connected disabilities, the Veteran more likely able to obtain gainful employment.  The Board finds that the evidence does not show anything out of the ordinary, or not average, in the Veteran's situation as a result of the service-connected hearing loss and tinnitus disabilities.  While the Veteran would have trouble with hearing other people and communicating, the weight of the probative evidence of record does not indicate that he is unable to perform some type of substantially gainful employment specifically as a result of service-connected disability, with consideration of training and experience, and without consideration of age or nonservice-connected disabilities.  

VA medical records show that the Veteran retired from his job sometime around 2001 or 2002 and there is no indication that it was due the hearing loss or tinnitus disability.  Furthermore, in a January 2011 VA treatment record, the Veteran reported that he was taking care of maintenance for five post office buildings.  Additionally, the June 2011 VA examiner found no effects on activities of daily living, and VA treatment notes during the period on appeal show that the Veteran babysits and spends time with his grandchildren, and participates in recreational activities such as fishing, without further complaints relating to his hearing.  All of that evidence weighs against the claim.

While the June 2011 VA examiner indicated that the Veteran's ability to work effectively in physical and sedentary employment settings would be significantly affected by hearing loss, the examiner did not conclude that the Veteran's auditory disabilities prevented more than marginal employment.  Again, the Veteran is in receipt of schedular disability ratings for hearing loss and tinnitus, which contemplate some degree of interference with employment.  Likewise, while the April 2015 VA examiner noted that the ability to communicate may influence the compensation that a person receives or whether they can even have a job, the examiner did not conclude that the Veteran in this case was incapable of gainful employment due to the hearing loss and tinnitus disabilities.

While acknowledging that the Veteran has impaired communication and difficulty hearing people, the weight of the persuasive evidence of record does not demonstrate that the Veteran's service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to TDIU, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an increased rating for bilateral hearing loss on an extra-schedular basis is denied.

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


